Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
19. A system, comprising:
a neural network comprising features and interconnections between the features, wherein the neural network is trained using a training dataset including training input data and training output data, the training comprising:
modifying at least one of the training input data and the training output data to produce first modified training data for a first time duration;
processing the training input data or the first modified training input data by the neural network according to parameters of the neural network to produce network output data for the first time duration; 
updating the parameters to reduce differences between the network output data and the training output data or the first modified training output data[[;]] for the first time duration;

modifying at least one of the training input data and the training output data to be consistent with the modified neural network to produce second modified training data that is different compared with the first modified training data; and
training the modified neural network for a second time duration using the second modified training data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment above is made to remove an extraneous semicolon that appears to be a typographical error. The examiner has based the amendment to the “updating” step on the form of the preceding “processing” step, as they both produce a type of output data “for the first time duration.”
Baker (U.S. 2020/0285939), cited in prosecution of parent application 16/156,994, teaches training a neural network, modifying the topology of the neural network by adding layers, and training the modified neural network; but does not teach “modifying at least one of the training input data and the training output data to produce first modified training data for a first time duration” as recited by each of independent claims 1, 19, and 20. Chui et al. (U.S. 2020/0184262), also cited in the prosecution of the parent application, teaches training an initial neural network and modifying the topology by adding a layer to the initial neural network. Chui modifies training data in response to user annotations to improve the accuracy of predictions, but does not teach “modifying at least one of the training input data and the training output data to be consistent with the modified neural network.” In other words, the data are not modified to be 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129